Name: Commission Regulation (EEC) No 3197/89 of 25 October 1989 opening a standing invitation to tender for the export of 100 100 tonnes of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 10 . 89 Official Journal of the European Communities No L 309/23 COMMISSION REGULATION (EEC) No 3197/89 of 25 October 1989 opening a standing invitation to tender for the export of 100 100 tonnes of barley held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 2 1 . The invitation to tender shall cover a maximum of 100 100 tonnes of barley to be exported to all third coun ­ tries. Having regard to the Treaty establishing the European Economic Community, 2. The regions in which the 100 100 tonnes of barley are stored are stated in Annex I to this Regulation. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article d of Regulation (EEC) No 1836/82, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates under Article 44 of Commission Regulation (EEC) No 3719/88 0 ­ Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 195/89 (4), provides that cereals held by the intervention agencies shall be disposed of by invi ­ tation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 241 8/87 (% lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 19 October 1989 Germany notified the Commission that it wished to put up for sale for export to third countries 100 100 tonnes of barley held by its intervention agency ; whereas it is possible to accede to that request ; Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 8 November 1989 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1p.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 20 December 1989. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 4. The tenders shall be lodged with the German intervention agency. HAS ADOPTED THIS REGULATION Article 5 The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . Article 1 The German intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 100 100 tonnes of barley held by it. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 274, 23 . 9. 1989, p. 41 . 0 OJ No L 139, 24. 5 . 1986, p. 36. (&lt;) OJ No L 25, 28. 1 . 1989, p. 22. O OJ No L 202, 9 . 7. 1982, p. 23. (6) OJ No L 223, 11 . 8 . 1987, p. 5. O OJ No L 331 , 2. 12. 1988, p. 1 . No L 309/24 Official Journal of the European Communities 26. 10. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 13 933 Niedersachsen / Bremen 27 628 Nordrhein-Westfalen 33 968 Hessen 4 270 Rheinland-Pfalz 6 036 Baden-WÃ ¼rttemberg 3 217 Bayern 9 743 Saarland 1 227 ANNEX II Standing invitation to tender for the export of 100 100 tonnes of barley held by the German intervention agency (Regulation (EEC) No 3197/89) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) 0 Price increases (+) or reductions (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers.